OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate *215Division, First Department, on February 4, 1980. By order of this court dated October 17, 1985, the respondent was suspended from the practice of law effective October 18, 1985, based upon his conviction of "serious crime[s]”. By further order of this court dated November 8, 1985, the suspension was continued pending the completion of this disciplinary proceeding (114 AD2d 874).
The Special Referee sustained three charges of professional misconduct. The petitioner has moved to confirm the report of the Special Referee.
The respondent was charged with having been convicted of "serious crimes” within the meaning of Judiciary Law § 90, in that, on or about August 13, 1985, he was found guilty after trial of mail fraud in violation of 18 USC § 1341, and of conspiracy to engage in a pattern of racketeering activities in violation of 18 USC § 1962 (d). The respondent was sentenced to a term of imprisonment for a period of five years on each of the two counts to run concurrently, to serve six months of said sentence and to remain on probation for the balance of the five-year term. The respondent was also fined a total of $11,000 and assessed an additional $100. As a condition of probation, the respondent was to have no connection with the practice of law.
The respondent was also charged with two separate allegations that he violated the order of suspension, in that, while he was suspended as an attorney, he attempted to collect the proceeds of two separate settlements for his clients from two different insurance companies in November 1985 and February 1986, respectively.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The petitioner’s motion to confirm that report is granted.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred, and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.